Citation Nr: 1211083	
Decision Date: 03/27/12    Archive Date: 04/05/12

DOCKET NO.  05-02 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for the residuals of a fractured left distal fibula with traumatic arthritis prior to January 30, 2005.

2.  Entitlement to a disability rating in excess of 40 percent, to include on an extraschedular basis, for the residuals of a fractured left distal fibula with traumatic arthritis after January 30, 2005.

3.  Entitlement to a compensable disability rating for the residuals of a fractured right distal fibula prior to June 8, 2004.

4.  Entitlement to a disability rating in excess of 10 percent for the residuals of a fractured right distal fibula after June 8, 2004.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Gielow, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1958 to June 1960, and from November 1961 to August 1962.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appellant testified before the undersigned Acting Veterans Law Judge in April 2008.  A transcript of the hearing is of record.

This appeal was previously before the Board in October 2009.  At that time, the Board issued a decision granting the maximum schedular rating (40 percent) under Diagnostic Code 5262 for the residuals of a fractured left distal fibula with traumatic arthritis and a ten percent rating for the residuals of a fractured right distal fibula.  However, the Board explained in its decision that the record was not properly developed and that "all but two aspects of [the Veteran's] claims must be remanded as discussed in the remand section below."  In effectuating the 40 percent rating for the left ankle and 10 percent rating for the right ankle in an April 2010 rating decision, the RO assigned an effective date only to January 30, 2005, and June 8, 2004, respectively.   

Because the Board clearly indicated that all aspects of the Veteran's increased rating claims-with the exception of the two partial grants of higher ratings based on the evidence then of record-were remanded, and the April 2010 rating decision advised the Veteran that the increased ratings assigned were only a partial grant of benefits and that the RO was continuing to develop the issues on remand, the issues have been recharacterized as shown on the first page of this decision.  See  AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that claimants on both original claims and claims for increased disability are "presumed to be seeking the maximum benefit allowed by law and regulation").

With regard to the issue of entitlement to a total disability rating based on individual unemployability (TDIU) that is listed on the cover page, the Board notes that this issue was originally referred to the Agency of Original Jurisdiction (AOJ) by the Board in its October 2009 decision and remand.  Although the Veteran was provided with Veterans Claims Assistance Act (VCAA) notice in January 2011, the AOJ has not yet adjudicated this issue.   The U.S. Court of Appeals for Veterans Claims has held that a request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is being sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  

In this case, the Veteran submitted a VA Form 21-8940 expressly asserting that his service-connected disabilities for which he is seeking higher ratings prevent him from securing or following any substantially gainful occupation.  Accordingly, the proper remedy here is for the Board to remand, rather than to again refer, the TDIU issue to the AOJ for proper development and adjudication.

This appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

Notice of Unavailability of SSA Records

For the reasons discussed below, the Board finds that a remand for additional development is unfortunately necessary.  As an initial matter, pursuant to a previous Board remand, the AOJ attempted to obtain Social Security Administration (SSA) records but received several negative responses indicating that there were no medical records.  Although the May 2011 Supplemental Statement of the Case obliquely advised the Veteran that a negative response had been received from the SSA, this notice was completely inadequate.  As is required by 38 C.F.R. § 3.159(e)(1) (2011), when federal records are not available, a claimant must be provided with notice of the efforts VA made to obtain the records, informed that VA will decide the claim based on the evidence of record unless he or she submits the records, and notified that the claimant is ultimately responsible for providing the evidence.  Because the requirements of section 3.159(e)(1) were not satisfied here, a remand is required in order to correct this prejudicial defect.  

Outstanding VA Treatment Records

The Veteran notified VA in January 2010 that there were relevant treatment records at the VA North Texas Health Care System relating to his leg and ankle.  At that time, he also provided a VA Form 21-4142, Authorization and Consent To Release Information, for the VA North Texas Health Care System in Dallas, Texas, which clearly indicates his intent for VA to obtain these records on his behalf.  However, only VA treatment records dated through September 2006 have been associated with the Veteran's claims file.  

Pursuant to VA's duty to assist, VA must make reasonable efforts to assist a claimant in obtaining reasonably identified evidence and information necessary to substantiate a claim unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  See 38 U.S.C. § 5103A(a)(1)-(2).  Documents, such as medical records generated by VA, are considered to be constructively part of the record before the Board.  Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992) (per curiam).  Therefore, on remand, the AOJ must make efforts to obtain all relevant treatment records from the VA North Texas Health Care System from September 2006 to the present. 

Outstanding U.S. Postal Service Retirement Records

The Board's October 2009 remand directed the AOJ to "[o]btain all pertinent . . . records related to the Veteran's medical retirement from the United States Postal Service."  See Directive No. 2.  Inexplicably, it does not appear that the AOJ made any effort to locate and obtain these records.  The U.S. Court of Appeals for Veterans Claims has stated that where the remand orders of the Board are not fully implemented, the Board itself errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).  Therefore, the case must again be remanded for compliance with the Board's October 2009 remand. 

VA Examination 

The October 2009 remand also mandated that, upon providing a VA examination, "[t]he examiner is specifically requested to review documentation regarding the Veteran's left ankle arthrodesis and disability retirement."   See Directive No. 3.  As stated above, the AOJ did not request all of the records related to the Veteran's retirement from the U.S. Postal Service, so therefore the VA examiner did not have an opportunity to review such records in conjunction with the VA examination in April 2010 or the addendum opinion provided in January 2011.  Thus, pursuant to Stegall, the Veteran must be provided with another VA examination after the development outlined above has been conducted because the clinician did not have all of the pertinent records to consider in completing the evaluation.  

Additionally, the Veteran has submitted private hospital treatment records from August 2010 that document an additional diagnosis of osteomyelitis, at least since March 2009, as well as additional ankle pathology (including stocking-patterned decreased sensation, ulcers, and cellulitis of the bilateral legs/ankles).  It is unclear whether these are manifestations of the Veteran's service-connected residuals of a fractured left distal fibula with traumatic arthritis, and residuals of a fractured right distal fibula, or whether they are due to some other nonservice-connected condition.  

Thus, upon reexamination, the VA examiner is directed to consider this pathology and expressly determine its association to the service-connected disabilities or whether such pathology is indicative of separate and distinct disabilities.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam) (citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (indicating that the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence).  Such information is essential to rating the Veteran's disabilities.  For example, application of the diagnostic criteria for osteomyelitis may authorize a higher schedular rating than the maximum schedular rating (40 percent) under Diagnostic Code 5262.

Accordingly, this case is REMANDED for the following actions:

1.  The AOJ should provide notice of the unavailability of SSA records pursuant to 38 C.F.R. § 3.159(e)(1), outlining the following information:
(a) the identity of the records VA was unable to obtain;
(b) an explanation of the efforts VA made to obtain the records;
(c) a description of any further action VA will take regarding the claim, including, but not limited to, notice that VA will decide the claim based on the evidence of record at the time unless the claimant submits the records; and
(d) notice that the claimant is ultimately responsible for providing the evidence.

2.  The AOJ should obtain and associate with the claims file copies of relevant treatment records from the VA North Texas Health Care System from September 2006 to the present.

3.  After obtaining any necessary authorization and consent to release information, the AOJ should obtain and associate with the claims file copies of all records related to the Veteran's medical retirement from the U.S. Postal Service, including the decision that granted the medical retirement and any medical evidence that was considered in making that determination.   

4.  After completing the development outlined above, schedule the Veteran for an orthopedic examination to determine the nature and extent of his service-connected bilateral ankle disabilities.  The claims folder must be made available to the examiner for review, as well as access to Virtual VA for any medical records contained in that system, if any, unless such records have been printed and associated with the claims file.  

The nature and severity of each of the Veteran's disabilities should be clearly identified by the examiner.  In this regard, the examiner is directed to consider the ankle pathology of record (to include the diagnoses of osteomyelitis, stocking-patterned decreased sensation, ulcers, and cellulitis of the bilateral legs/ankles) and expressly address 
(a) whether these noted symptoms are manifestations of the Veteran's service-connected residuals of a fractured left distal fibula with traumatic arthritis and residuals of a fractured right distal fibula, 
(b) whether these symptoms are separate conditions that have been proximately caused by the service-connected conditions, and
(c) whether these symptoms are nonservice-connected conditions that have been aggravated by the service-connected conditions.  

The examiner is also requested to make all appropriate findings regarding limitation of motion and loss of function as a result of each ankle disability, and then render an opinion as to whether the Veteran experiences an increase in functional impairment as a result of pain, instability, fatigue, loss of coordination and lack of endurance with respect to each ankle disability  

Finally, the examiner should provide an opinion as to the degree or amount of functional impairment each disability causes with respect to the Veteran's ability to perform employment activities.  All opinions expressed must be supported by a complete rationale.

5.  After accomplishing the above, as well as any other development deemed appropriate based on the information obtained on remand, the AOJ should readjudicate the issues on appeal, to include whether the Veteran is entitled to a TDIU rating.  If any claim on appeal is not fully granted, a Supplemental Statement of the Case should be furnished to the Veteran and his representative, and an appropriate period of time should be provided for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).




_________________________________________________
RICHARD C. THRASHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


